Citation Nr: 1608974	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to an initial compensable rating for residuals of a left long finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to June 1986. 

Effective January 28, 2015, the Veteran is in receipt of a 100 percent schedular evaluation for service-connected disorders. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. It was last before the Board in October 2014. The Board remanded several of the Veteran's claims and denied an initial compensable rating for residuals of a left long finger fracture. See October 2014 Board Decision.

In April 2015, the RO granted service connection for major depressive disorder, cervical spine degenerative disease, and lumbar spine degenerative disease; consequently, these issues are no longer on appeal and are not addressed in this decision. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran appealed the portion of the October 2014 decision that denied an initial compensable rating for a left long finger fracture to the U.S. Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court remanded the case back to the Board in August 2015 for readjudication in accordance with the JMR. See August 2015 JMR.

The Veteran and his wife testified before the undersigned at a December 2012 Travel Board hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran has not been diagnosed as having a left knee disorder.

2. The Veteran has not been diagnosed as having a right knee disorder.

3. The Veteran's current erectile dysfunction was not caused or aggravated by military service or by any service-connected disability, and does not otherwise relate to service.

4. The Veteran's residuals of a left long finger fracture are characterized by pain with normal range of motion.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for entitlement to service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3. The criteria for entitlement to service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

4. The criteria for an initial compensable disability rating for residuals of a left long finger fracture are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Codes (DCs) 5003, 5229 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Letters dated August 2009 and September 2009 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims for service connection. The duty to notify is satisfied with respect to these claims. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman, 19 Vet. App. 473 at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The RO granted service connection for the residuals of the Veteran's long finger fracture sua sponte, therefore the Veteran was not issued a VCAA letter for this issue. However, the letters noted advised the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims, were contemporaneously issued. The Veteran was therefore properly informed and was not prejudiced by not receiving a letter specific to his long finger fracture and as noted above the Veteran was represented before the Court by counsel. The duty to notify with respect to this initial rating claim is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 at 484; Quartuccio, 16 Vet. App. 183 at 187.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and Social Security Administration (SSA) records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The VA examiners reviewed the Veteran's claims file, performed in-person examinations, provided clear rationale in support of their opinions, and clearly indicated the Veteran's present level of physical disability related to his left long finger. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination reports are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.





Merits of the Service Connection Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2015).

Entitlement to service connection may be established with evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).

Service Connection for Left and Right Knee Disorders

The Veteran contends he has left and right knee disorders that relate to his active duty service. See December 2012 Hearing Transcript, pp. 7-8. However, the probative evidence of record does not suggest that he has diagnoses pertaining to either knee, the preponderance of the evidence is against the claims and the appeal will be denied.

The Veteran's STRs reflect a complaint of right leg pain in May 1981, with mild tenderness to the right lateral knee, assessed as a probable ligament or tendon strain. The Veteran was referred to a physical therapist, who diagnosed iliotibial (IT) band irritation. See May 1981 STRs. During an October 1983 Report of Medical Examination for retention purposes, there was no indication of knee problems. See October 1983 Report of Medical Examination. In June 1985, the Veteran complained of left knee pain, which was attributed to chondromalacia. No knee problems were indicated on his April 1985 separation examination. See April 1985 Report of Medical Examination.

The Veteran's post service VA medical records include several notations of knee pain, including a report of left knee pain in 1997 which was attributed to his job driving heavy equipment on the highway, and multiple more recent complaints in 2013.

In January 2015, the Veteran told a VA examiner he had never been diagnosed with a knee condition. After review of the record and a physical examination showing normal knees, the examiner noted there was no objective evidence to warrant a diagnosis for the Veteran's left or right knee.

The January 2015 VA examination report constitutes highly probative evidence that weighs against service connection for left and right knee disorders. The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran does not have a current left or right knee disorder.

The Board has considered the Veteran's lay statements regarding his symptoms. The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities. Whether the Veteran has current left or right knee disorder and whether those disorders relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77, n.4; Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has current left or right knee disorders that relate to service, they are outweighed by the VA examiner's finding that the Veteran does not have a current knee diagnosis. See Layno, 6 Vet. App. at 470-71.

In the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). A symptom or a finding such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and service connection for left and right knee disorders are denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Erectile Dysfunction

The Veteran claims he has erectile dysfunction due to his military service, to include a service-connected low back disability. See December 2012 Hearing Transcript, pp. 9-10. Although the Veteran has current diagnosed erectile dysfunction, the preponderance of the competent evidence is against the question of connection to service. The appeal is denied.

The Veteran's Report of Medical Examination and History at entrance do not indicate erectile dysfunction. See August 1979 Report of Medical Examination and History. In January 1980, the Veteran reported he suspected he had a venereal disease due to white discharge from his penis and burning during urination. STRs. An October 1983 Report of Medical Examination for retention purposes did not note any problems with erectile dysfunction. October 1983 Report of Medical Examination. In February 1985, the Veteran saw a urologist due to history of decreased erection, and noted he could not achieve an erection at all at that time. A screening note for the visit indicates the Veteran's symptoms had been occurring for a year, while a separate screening note showed it had been occurring for two years. The urologist noted the Veteran had mild erectile dysfunction since his teenage years, spontaneous loss of erections, and loss of erections. The urologist indicated the Veteran's erectile dysfunction was due to mumps orchitis with involvement of the right testis. STRs. His April 1985 Report of Medical Examination at separation did not indicate any erectile dysfunction, and the Veteran stipulated that there had been no significant change in his health since his last physical examination. See April 1985 Report of Medical Examination.

The Veteran's post service medical records include reports of erectile dysfunction beginning in February 1987.

In January 2015, a VA examiner noted the Veteran reported his erectile dysfunction began during the mid-1908s while he was on active duty. He reported taking medication on an as-needed basis, and denied having surgery, voiding dysfunction, or other genitourinary problems. The Veteran declined a physical examination but reported normal anatomy, and the examiner noted the erectile dysfunction was idiopathic.

After reviewing the Veteran's medical records, including the notations regarding erectile dysfunction in service, the VA examiner opined that the current erectile dysfunction was less likely than not caused by an in-service event, as the Veteran's erectile dysfunction was idiopathic. The examiner noted that he could not link the Veteran's erectile dysfunction to his neck and back conditions. He stated the Veteran had erectile dysfunction for more than 25 years, and it has responded to medication and has not progressed, therefore it was less likely than not aggravated beyond its natural progression by the service-connected neck and back disorders.

In April 2015, an independent medical opinion was obtained regarding the Veteran's erectile dysfunction. The examiner noted that she reviewed the Veteran's claims file, including service records, post-service records, and lay statements, as well as current medical literature. She acknowledged an active duty presentation of gonorrhea in 1980 and erectile dysfunction in 1985. She noted that with regards to the treatment for gonorrhea, he at least as likely as not performed appropriately and without dysfunction at that time. The examiner noted that while the February 1985 STRs attributed the Veteran's erectile dysfunction to mumps orchitis, current medical literature indicates it is less likely than not that mumps orchitis causes erectile dysfunction. The examiner cited an article by the Journal of the Royal Society of Medicine in support of her opinion. She further noted that the Veteran's STRs did not include any laboratory work-up to determine the etiology of his erectile dysfunction, and noted his separation record was negative for reports of chronic erectile dysfunction or ongoing genitourinary problems. Collectively, the examiner opined it was less likely than not that the Veteran's erectile dysfunction was caused or aggravated by his time in service due to the unilateral nature of the mumps orchitis and his anatomically normal testicles.

The examiner also noted the Veteran reported during his January 2015 VA examination that he had a sustainable erection with Viagra and he had no voiding dysfunction. The examiner noted the Veteran declined a physical examination and reported normal anatomy; however, it would be mere speculation to assume a biological and/or mechanical cause for loss of function.

The examiner noted the results of the January 2015 spine examination, and opined that it was less likely than not that the Veteran's back conditions, to include his radiculopathy and disc herniation, related to, caused, or aggravated his erectile dysfunction, since the Veteran reported his performance was corrected with the use of Viagra. The examiner explained that Viagra relaxes muscles and increases the blood flow to the penial area, and that cervical nerve roots are not neurologically related to the penial region. The examiner stated it was less likely than not that the Veteran's erectile dysfunction was caused by or permanently worsened by his cervical or low back disorder because the etiology of his erectile dysfunction was at least as likely as not metabolic and/or pathophysiologic in origin rather than an anatomical or spinal disorder.

The examiner also stated that current medical literature provides strong, medically-based, clinical evidence to support separate and independent relationships between major depressive disorder and erectile dysfunction. However, the Veteran's major depressive disorder was less likely than not the biomechanical, functional, or anatomical cause of the Veteran's erectile dysfunction. The examiner noted that the use of Viagra allowed the Veteran to have normal sexual stimulation because of its ability to relax muscles and increase the blood flow in the penial area necessary for erection. For this reason, the examiner attributed the Veteran's erectile dysfunction to metabolic and/or pathophysiologic origins, and it stated it was less likely than not caused or aggravated by his major depressive disorder.

The January 2015 VA examination report and April 2015 independent medical opinion constitute highly probative evidence that weighs against service connection for erectile dysfunction. The January 2015 VA examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran's erectile dysfunction was not related to service. The April 2015 independent medical opinion was provided by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, and clearly stated that the Veteran's erectile dysfunction was not due to service, to include his service-connected disabilities, providing rationale and medical references to support her opinions.

The Board has considered the Veteran's lay statements regarding his symptoms. The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities. Whether the Veteran has current erectile dysfunction and whether it relates to service, to include service-connected disabilities, is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77, n.4; Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has current erectile dysfunction that relates to service, they are outweighed by the VA examiners' finding that the Veteran does not have erectile dysfunction related to service. See Layno, 6 Vet. App. at 470-71.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for erectile dysfunction is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Rating for Residuals of a Left Long Finger Fracture

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

This matter was remanded by joint motion for the Board to consider the Veteran's report of pain. The Board first notes that pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The Veteran's left long finger fracture has been evaluated as 0 percent disabling under DC 5229 (index or long finger, limitation of motion). This assigns a 0 percent disability rating for limitation of motion of a major or minor index or long finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; if extension is limited by no more than 30 degrees. a 10 percent disability rating is warranted for limitation of motion of a major or minor index or long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

In November 2010, a VA examiner noted the Veteran reported localized pain in the fracture point of his non-dominant left middle phalanx twice per day, lasting for around 30 minutes each time. He described the pain as aching and cramping, at a level of six out of ten, and said it was exacerbated by physical activity and relieved by rest. While the Veteran reported difficulty holding objects, the examiner noted the Veteran could tie shoelaces, fasten buttons, and pick up and tear paper without difficulty. On examination of hand dexterity, his left hand fingertips could approximate the proximal transverse crease of the palm. With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the left long finger was 0 cm, and the measurement between the pad of the left thumb and the left long finger was also 0 cm. His left hand strength was within normal limits. Range of motion of the left long finger was within normal limits; repetition was possible; and there was no additional limitation following repetition, including due to pain, fatigue, weakness, lack of endurance, or incoordination. There was also no ankylosis of the left long finger. Examination of the Veteran's other fingers, including range of motion tests, was also normal. The examiner noted that because of the left long finger fracture residuals, the Veteran could not lift more than 50 pounds. Left hand x-rays were abnormal, and the diagnosis was status post left index finger fracture with residuals and degenerative joint disease of the hand.

The Veteran's left long finger does not satisfy the criteria for a compensable disability rating under DC 5229, as the objective medical evidence of record does not show a gap of one inch or more between the proximal transverse crease of the palm, with the fingers flexed to the extent possible, or with extension limited by more than 30 degrees. See 38 C.F.R. § 4.71a, DC 5229.

However, because the Veteran has been diagnosed with arthritis in his left finger, DC 5003 is applicable. DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion. When the rating of a specific joint is noncompensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.

Under DC 5003, a 10 percent disability rating is assigned for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent disability rating is assigned for generative arthritis with x-ray evidence of involvement or 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

38 C.F.R. § 4.45(f) notes that for the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints. Multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities; the interphalangeal, metacarpal, and carpal joints of the lower extremities; the cervical vertebrae; the dorsal vertebrae; and the lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.

Therefore, the criteria for a 10 percent rating under DC 5003 are also not met, as the Veteran's left long finger is not considered a major joint or group of minor joint under VA regulations. 38 C.F.R. § 4.45(f).

The Board has also considered whether a compensable rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7. However, during range of motion testing, the November 2010 VA examiner noted the Veteran could perform all movements without loss of range of motion on repetition. While the Veteran told the VA examiner he had twice daily pain in his long finger, the November 2010 VA examination report did not indicate that the Veteran experienced painful motion or any functional loss. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and an initial disability rating in excess of 10 percent for a left thumb disorder is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and an initial compensable rating for residuals of a left long finger fracture is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board has also considered whether the evaluation of the Veteran's service-connected left long finger residuals should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's left long finger residuals and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's left long finger fracture residuals are manifested mainly by pain and subjective reports of difficulty holding objects, not evidenced on VA examination. The Veteran has not reported any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating. 38 C.F.R. § 4.71a, DCs 5003, 5229; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for erectile dysfunction is denied.

An initial compensable rating for residuals of a left long finger fracture is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


